Case 20-04703-JMC-13   Doc   Filed 02/17/21   EOD 02/17/21 10:53:09   Pg 1 of 4
Case 20-04703-JMC-13   Doc   Filed 02/17/21   EOD 02/17/21 10:53:09   Pg 2 of 4
Case 20-04703-JMC-13   Doc   Filed 02/17/21   EOD 02/17/21 10:53:09   Pg 3 of 4
 Case 20-04703-JMC-13          Doc     Filed 02/17/21     EOD 02/17/21 10:53:09         Pg 4 of 4




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                            Case No. 20-04703-JMC-13

 Jewel Anne Grimes
                                                   Chapter 13
   aka Jewel Anne Grimes

 Debtor.                                           Judge James M. Carr

                                 CERTIFICATE OF SERVICE

I certify that on February 17, 2021, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/parties may access this filing
through the Court’s system:

          John Forest Bymaster, Debtor’s Counsel
          john@bymasterbankruptcy.com

          Ann M. DeLaney, Trustee
          ECFdelaney@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on February 17, 2021, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Jewel Anne Grimes, Debtor
          37 Sleepy Hollow Court
          Westfield, IN 46074
                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
